 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     ENRIQUE TORRES
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     ENRIQUE TORRES                            )   Case No.: 2:19-cv-01246-DMC
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (SECOND REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Enrique Torres and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 28 days from January 6, 2019 to February

22   3, 2020 for Plaintiff to file a Opening Brief, with all other dates in the Court’s

23   Scheduling Order extended accordingly. This is Plaintiff's second

24   ///

25   ///

26
27
                                               -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented. Counsel
 3   respectfully makes this request because she has been out of town on family
 4   matters. Counsel was not able to attend to this opening brief. Counsel was
 5   working diligently before she left and has returned to do so now. Counsel has
 6   several overdue motions and is working diligently to complete them all. Counsel
 7   has requested no new assignments so that time is available to complete the opening
 8   brief. Counsel respectfully makes this request in good faith
 9   DATE: January 6, 2020            Respectfully submitted,
10                                    LAWRENCE D. ROHLFING

11                                          /s/ Denise Bourgeois Haley
                                 BY: _______________________
12                                   Denise Bourgeois Haley
                                     Attorney for plaintiff Enrique Torres
13
14
15   DATE: January 6, 2020
16                                    MCGREGOR W. SCOTT
                                      United States Attorney
17
                                      DEBORAH LEE STACHEL
18                                    Regional Chief Counsel
                                      Social Security Administration
19
20
                                      /s/ S. Wyeth McAdam
21
                                  BY: ____________________________
22                                   S. Wyeth McAdam
                                     Special Assistant United States Attorney
23                                   Attorneys for defendant Andrew Saul
                                     Commissioner of Social Security
24                                  |*authorized by e-mail|
25
     //
26
27
                                              -2-
28
 1   IT IS SO ORDERED.
 2
 3   Dated: January 10, 2020
                                     _______________________________
 4
                                     _____
 5                                   DENNIS M. COTA
                                     UNITED STATES MAGISTRATE
 6                                   JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                               -3-
28
